Exhibit 10.1

RESTRICTED STOCK AGREEMENT

This Agreement is made and entered into as of                      (the “Grant
Date”) by and between McCormick & Schmick’s Seafood Restaurants, Inc., a
Delaware corporation (the “Company”) and                      (the “Employee”).

RECITALS

A. To attract and retain the services of selected employees , the Board of
Directors of the Company (the “Board”) has adopted the 2004 Stock Incentive Plan
(the “Incentive Plan”).

B. Under the Incentive Plan, the Compensation Committee of the Board (the
“Committee”) may make restricted awards of the Company’s common stock subject to
terms, conditions, and restrictions determined by the Committee.

C. The Committee considers it in the Company’s best interest to award Employee a
restricted stock grant to enhance the Company’s ability to retain Employee’s
services and to provide an additional incentive for Employee to exert the
Employee’s best efforts on behalf of the Company.

D. Employee accepts the restricted stock award on the terms and conditions
contained in this Agreement and in the Incentive Plan.

AGREEMENT

1. Award of Restricted Stock. Pursuant to Section 8 of the Incentive Plan, the
Committee awards to Employee                      shares of the Company’s fully
paid and nonassessable Common Shares as a restricted stock grant (the
“Restricted Stock”). All of the Restricted Stock is subject to the length of
service restrictions set forth in Section 2.

2. Length of Service Restrictions. All of the Restricted Stock shall initially
be subject to forfeiture to the Company. All or a portion of the Restricted
Stock shall be automatically forfeited to the Company if Employee’s employment
by the Company terminates for any reason, including termination with or without
cause or retirement, as follows:

 

Employment Termination Prior To

   Portion of
Restricted Stock
Subject to
Forfeiture  

First Anniversary of Grant Date

   100 %

Second Anniversary of Grant Date

   66.67 %

Third Anniversary of Grant Date

   33.33 %

For purposes of this Agreement, a person is considered to be employed by the
Company if the person is employed by any entity that is either the Company or a
parent or subsidiary of the Company. Notwithstanding the foregoing, the
possibility of forfeiture of the Restricted Stock established above

 

1



--------------------------------------------------------------------------------

shall lapse in its entirety if Employee’s employment terminates because of the
death or total disability, as defined in the Incentive Plan, of the Employee.

3. Certain Transactions. Notwithstanding any other provision in this Agreement,
in the event of a merger, consolidation, plan of exchange, acquisition of
property, or stock, split-up, split-off, spin-off, reorganization or liquidation
to which the Company is a party or any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all, or
substantially all, of the assets of the Company (each, a “Transaction”), the
Company shall, by action of the Board of Directors, in its sole discretion and
to the extent possible under the structure of the Transaction, select one of the
following alternatives:

(i) The Restricted Stock shall remain outstanding and the terms of this
Agreement shall remain in effect in accordance with its terms.

(ii) The Restricted Stock, to the extent then still subject to the length of
service forfeiture restrictions, shall be forfeited to the Company at the
closing of the Transaction.

(iii) The Restricted Stock shall be converted into restricted stock of one or
more of the corporations that are the surviving or acquiring corporations in the
Transaction. The amount and type of converted restricted stock shall be
determined by the Company, taking into account the relative values of the
companies involved in the Transaction and the exchange rate, if any, used in
determining shares of the surviving corporation(s) to be held by holders of
shares of the Company following the Transaction. Unless otherwise determined by
the Company, by action of the Board of Directors, the converted restricted stock
shall continue to be subject to the forfeiture provisions applicable to the
Restricted Stock at the time of the Transaction.

4. Share Issuance and Dividends; No Transfers. Restricted Stock shall be issued
as soon as practicable after the effective date of this Agreement in the name of
the Employee and may be certificated or uncertificated. To facilitate the
cancellation of Restricted Stock upon forfeiture, Employee shall execute a stock
power upon request, endorsed in blank, covering all Restricted Stock and deliver
it to the Company. Certificates, if any, and corresponding stock powers shall be
held by the Company or its designee until the possibility of forfeiture has
lapsed. Upon the lapse of forfeiture restrictions with respect to all or a
portion of the Restricted Stock, certificates representing such shares shall be
delivered to the registered owner as soon as practicable, subject to any
applicable withholding. If forfeiture occurs, the certificates covering the
forfeited shares, if any, shall be promptly cancelled by the Company. While the
shares of Restricted Stock are subject to forfeiture, Employee will be entitled
to receive cash dividends declared on the Restricted Stock, if any, and will be
able to exercise voting and other shareholder rights. Shares for any stock
dividends shall also be held in accordance with this Section. If forfeiture
occurs, Employee shall have no right to receive retained stock dividends with
respect to Restricted Stock that is forfeited. No interest in any Restricted
Stock may be transferred voluntarily or by operation of law until the
possibility of forfeiture lapses. The registered owner to whom a certificate is
delivered pursuant to this Section shall be Employee, unless Employee is not
living, in which case the owner shall be the person or persons establishing
rights of ownership by will or under the laws of descent and distribution.

 

2



--------------------------------------------------------------------------------

5. Taxes. Employee is advised that any income recognized as a result of
receiving the Restricted Stock will be treated as ordinary compensation income
subject to federal, state and local income, employment and other tax
withholding. Employee is advised that if he or she makes an election under
Section 83(b) of the Internal Revenue Code of 1986 with respect to some or all
of the Restricted Stock, Employee will recognize ordinary compensation income at
the time of the Restricted Stock award in an amount equal to the fair market
value of the Restricted Stock on that date. If Employee does not make a
Section 83(b) election, Employee will recognize ordinary compensation income
(i) at the time or times any portion of the Restricted Stock vests in accordance
with Section 2 of this Agreement, in an amount equal to the fair market value of
that Restricted Stock on the vesting date, and (ii) in connection with the
payment of any cash dividends on the Restricted Stock while the Restricted Stock
is unvested. Prior to or concurrently with the acceptance by the Company of a
Section 83(b) election for the Restricted Stock or delivery to Employee of the
certificates representing the Restricted Stock, Employee shall pay to Company
the amount necessary to satisfy all applicable federal, state and local tax
withholding requirements arising in connection with Employee’s receipt of the
Restricted Stock, including any amounts required to be withheld at the time any
portion of the Restricted Stock vests in accordance with Section 2 of this
Agreement. Employee shall pay these amounts in cash or, at the election of the
Employee, by surrendering to Company for cancellation (i) Restricted Stock
(except in the case of withholding due in connection with a Section 83(b)
election) or (ii) other shares of Company Common Stock held for at least six
months, in each case valued at the closing market price for the Company Common
Stock on the last trading day preceding the date of Employee’s election to
surrender such shares. If additional withholding becomes required beyond any
amount paid before delivery of the certificates representing the Restricted
Stock, Employee shall pay such amount to Company upon demand. If shareholder
fails to pay any amount demanded, Company shall have the right to withhold such
amount from other amounts payable by Company to the Employee, including salary,
subject to applicable law. Employee is advised that to be valid a Section 83(b)
election must be filed with the Internal Revenue Service within 30 days of the
date of the Restricted Stock award, a copy of the election must be provided to
the Company, and a copy of the election must be attached to the Employee’s
federal (and possibly state) income tax return for the year of the election.
Employee acknowledges that if he or she chooses to make a Section 83(b)
election, it is Employee’s sole responsibility, and not Company’s, to make a
valid and timely election. Employee is encouraged to review the Federal Income
Tax Consequences portion of the Company’s 2004 Stock Incentive Plan Prospectus
and to consult Employee’s personal tax advisor regarding the advisability of
making a Section 83(b) election with respect to the Restricted Stock.

IRS Circular 230 notice: Any tax advice contained herein was not intended or
written to be used, and cannot be used, by Employee or any other person (i) in
promoting, marketing or recommending any transaction, plan or arrangement or
(ii) for the purpose of avoiding penalties that may be imposed under federal tax
law.

6. Additional Common Shares of the Company. If, during the period when any of
the Restricted Stock is subject to forfeiture, the outstanding Common Shares are
increased as a result of a stock dividend or stock split, the restrictions and
other provisions of this Agreement shall apply to any such additional shares
which are issued in respect of any Restricted Stock to the same extent as such
restrictions and other provisions apply to the Restricted Stock.

 

3



--------------------------------------------------------------------------------

7. Restrictive Legend; Stop Transfer. Certificates for shares issued under this
Agreement may bear the following legend:

“The shares represented by this certificate are subject to a Restricted Stock
Agreement between the registered owner and McCormick & Schmick’s Seafood
Restaurants, Inc. materially restricting the transferability of the shares. A
copy of the agreement is on file with the Secretary of McCormick & Schmick’s
Seafood Restaurants, Inc.”

If shares of Restricted Stock are uncertificated, the Company may issue a stop
transfer order with respect to, or otherwise make adequate provision to restrict
the transferability of, the Restricted Stock.

8. Not a Contract of Employment. This Agreement shall not be construed as a
contract of employment between the Company and Employee and nothing contained in
this Agreement or in the Incentive Plan shall confer upon Employee any right to
be continued in the employment of the Company or any subsidiary or to interfere
in any way with the right of the Company or any subsidiary by whom Employee is
employed to terminate the Employee’s employment at any time for any reason, with
or without cause, or to decrease Employee’s compensation or benefits.

9. Electronic Delivery. Employee consents to the electronic delivery of any
prospectus and any other documents relating to this award in lieu of mailing or
other form of delivery.

 

McCORMICK & SCHMICK’S SEAFOOD RESTAURANTS, INC.

By:

    

Signature:

    

Title:

    

 

4



--------------------------------------------------------------------------------

AGREEMENT AND STOCK ASSIGNMENT

FOR VALUE RECEIVED, the undersigned sells, assigns, and transfers to McCormick &
Schmick’s Seafood Restaurants, Inc. (the “Company”)                      shares
of Common Stock (the “Shares”) of the Company standing in the name of the
undersigned on the books of the Company, which Shares are subject to a
Restricted Stock Agreement dated                     , 2006, and irrevocably
constitutes and appoints                      attorney to transfer the Shares on
the books of the Company with full power of substitution.

The undersigned hereby agrees to the terms of the Restricted Stock Agreement and
agrees that the undersigned’s signature below constitutes his signature to the
Restricted Stock Agreement and that this Agreement and Stock Assignment may be
affixed thereto.

Dated:                     , 2006

 

By:     

Signature:

    

Title:

    

 

5